Citation Nr: 0008363	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-43 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of cold weather injury to the hands 
and feet claimed as circulatory disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for foot pain secondary to jungle rot claimed as 
dermatophytosis.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that no new and material evidence had been submitted in 
support of the veteran's service connection claims so as to 
permit a reopening of those claims.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of cold 
weather injury to the hands and feet and bilateral foot pain 
secondary to jungle rot in August 1993.  The veteran did not 
appeal.

2.  Evidence submitted since the RO's 1993 denial consists of 
VA medical and hospitalization records, personal statements, 
and morning reports.  Although new, the evidence is not 
material as it does not bear directly or substantially on the 
specific matters under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the claims.

3.  The RO also denied service connection for PTSD in August 
1993 and the veteran did not appeal.

4.  Since the 1993 rating decision, the evidence submitted 
include VA medical reports that reflect a diagnosis of PTSD 
and show that a VA examiner stated that the veteran presented 
with a full complement of PTSD syndrome that included 
auditory experiences related to his tour of Vietnam; 
statements submitted by the veteran detailing his alleged in-
service stressors; and in-service morning reports.  

5.  The evidence is new, in that, it was not previously 
considered by the RO and it is material, as it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered to fairly decide 
the merits of the claim.

6.  The veteran's claim of service connection for PTSD is 
plausible and capable of substantiation.

7.  To the extent possible, evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  The duty to assist has been fulfilled.

8.  The veteran did not engaged in combat with the enemy.

9.  The evidence fails to corroborate the occurrence of any 
of the veteran's alleged stressors during his tour in 
Vietnam.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1993 rating 
decision wherein the RO denied service connection for cold 
injury to hands and feet claimed as a circulatory disorder is 
not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 5108; 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  Evidence received since the final August 1993 rating 
decision wherein the RO denied service connection for 
dermatophytosis is not new and material, and the veteran's 
claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  Evidence received since the final August 1993 decision 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The veteran's PTSD was not incurred in or related to his 
period of service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the record reveals that the RO originally denied 
entitlement to service connection for cold weather injuries, 
and foot pain secondary to jungle rot in a rating decision 
dated in August 1993 based on a lack of findings that the 
veteran's post-service disabilities were coincident with his 
period of service.  For PTSD, the RO found that service 
connection could not be established without a verifiable 
stressor and a diagnosis by a psychiatrist.  At the time of 
the RO's determination, the veteran's service medical records 
were considered, which showed that the veteran had complained 
of right foot pain in January 1971 while in service due to 
exposure to the cold.  Examination revealed a possible mild 
cold injury.  In February 1971, the veteran reported that his 
left hand was hurting due to the cold; the examination was 
unremarkable for any pertinent findings.  A follow-up 
examination revealed intolerance to the cold with no specific 
etiology.  

The service records also reveal that the veteran served in 
Vietnam from November 1969 to November 1970 as a cook.  The 
records do not show that he served in combat.  Separation 
examination dated in December 1971 is silent for any 
notations, complaints, or clinical findings.  An enlistment 
examination dated in November 1974 related to the veteran's 
service in the Reserves is equally silent for any findings.  
Those records are also negative as to any information related 
to the veteran's current claims.  

Also considered were VA records and hospital summaries from 
admission in February 1989 and from October to November 1992.  
Reports from those hospitalizations are silent for any 
relevant complaints or findings.  The RO also considered the 
results from a VA examination conducted in May 1993.  At that 
time, the veteran reported that in 1971, he was seen at the 
hospital for frostbite of the hands; however, no 
abnormalities were found.  The impression rendered was 
residual, frostbite of the hands by way of history.  Mental 
status examination was also normal in all aspects.  

Subsequent to the RO's August 1993 rating action, in relevant 
part, the veteran submitted a VA outpatient record dated in 
September 1992 that document complaints of recurring jungle 
rot and show an assessment of fungal infection.  A VA 
hospital report dated in May 1993 referenced treatment for 
depression.  The veteran reported that while in Vietnam, he 
witnessed a soldier being hit in a mortar attack and that he 
had intrusive thoughts about that incident.  A long history 
of drug and alcohol abuse was also noted.  In pertinent part, 
diagnoses rendered were adjustment disorder, psychotic 
disorder not otherwise specified at Axis I; code 4 severe, 
unemployment and marital disorder at Axis IV, and 55 present, 
65 past at Axis V.  His physical examination otherwise was 
normal.

VA physical examination in August 1993 revealed complaints of 
suicide and depression.  After examination, the examiner 
noted at Axis II, passive/aggressive personality trait; at 
Axis IV, moderate, #3; and at Axis V, past at 51, present, 
60.  No physical abnormalities were noted.  The veteran was 
hospitalized in September 1993 for depression, suicidal 
ideas, and drug dependency.  Physical examination was 
unremarkable.  The diagnoses rendered were the same as those 
indicated above during the August 1993 examination.  VA 
outpatient records extending from September to November 1993 
relate to treatment of substance dependency.  The veteran 
reported that he was in combat in Vietnam and served as a 
gunner and a cook.  In a November 1993 record, the veteran 
was diagnosed with PTSD at Axis I, and at Axis V, Global 
Assessment of Functioning (GAF) Scores were current 60, past 
55.  

Also of record is an April 1994 VA examination report, which 
reveals normal findings physically.  The diagnoses were rule 
out schizophrenia disorder and PTSD to be ruled out at Axis 
I; passive/aggressive disorder at Axis II; moderate at Axis 
III; and GAF scores of past 51 and present 60 at Axis V.  
Outpatient records dated in April and May 1994, in general, 
disclose treatment for symptomatology related to the 
veteran's PTSD.  VA social worker assessment dated in June 
1994 reveals a diagnosis of PTSD-substance abuse.  

In June 1994, the veteran filed a statement to reopen his 
claim of entitlement to service connection for PTSD.

VA discharge summary dated in August 1994 includes the 
veteran's reported stressors such as the death of an 
acquaintance, soldiers who were killed, the death of civilian 
and enemy soldiers, and flying combat missions.  The examiner 
noted that the veteran presented with full complement of PTSD 
syndrome that included auditory experiences related to his 
tour of duty in Vietnam.  

The veteran submitted an undated stressor statement, as well 
as another statement dated in September 1994 in which he 
asserted that he experienced the killing of one Vietnamese 
with an M-79 grenade launcher at a distance of ten feet away 
from him.  The veteran stated that he continued to have 
nightmares about that experience at least twice a month.  In 
the undated statement, the veteran asserted that after that 
killing, he was forced to tie a rope around the deceased and 
drag the body to the road where it was left to decay in the 
sun.  The veteran also alleged that he was exposed to mortar 
attacks and rocket fire that resulted in barracks being blown 
apart.  

In September 1994, the veteran was awarded Social Security 
Benefits.  

The veteran submitted another statement dated in October 1994 
relating his Vietnam experiences.

The veteran's claim of entitlement to service connection for 
PTSD was denied in rating action dated in February 1995.  In 
March 1995, the veteran filed to reopen his claim for service 
connection for PTSD, circulatory condition, and 
dermatophytosis.  

Some copies of the veteran's morning reports are associated 
with the claims folder.  The reports merely show the 
veteran's grade status and that he was assigned to the 10th 
Aviation Battalion.
 
Analysis

New and material

In this case, the veteran alleges entitlement to service 
connection for PTSD, cold injury to hands and feet claimed as 
circulatory condition, and foot pain secondary to jungle rot 
claimed as dermatophytosis.  

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Hodge v. West, 155 
F.3d 1356, (Fed. Cir. 1998) provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  

Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet. App. 209 (1999), the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

In August 1993, the RO denied entitlement to service 
connection for cold weather injuries, and jungle rot based on 
the fact that neither service medical records nor subsequent 
VA examination findings supported that the veteran's post-
service disabilities were coincident with service.  Review of 
the record shows that since the August 1993 decision, the 
veteran has failed to present new and material evidence in 
support of those claims.  

The Board acknowledges that since that final determination, 
the veteran has submitted new evidence.  Nonetheless, this 
evidence is not material, as it does not bear directly and 
substantially upon the specific matters under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  That is, the evidence does not bear directly and 
substantially on whether the veteran's post-service residuals 
of cold weather injury to the hands and feet and bilateral 
foot pain secondary to jungle rot are causally related to his 
period of service.

For example, the assessment noted in VA outpatient record 
dated in September 1992 related to complaints of recurring 
jungle rot was fungal infection with nothing further as to 
its etiology.  VA hospital report dated in May 1993 was 
submitted, but it does not contain any pertinent findings.  
The report from VA examination conducted in August 1993 
discloses no physical abnormalities and primarily relates to 
the veteran's PTSD disability.  Moreover, VA outpatient 
records that extend from September to November 1993 were 
provided by the veteran, but are unrelated to his claims of 
cold weather injury to the hands and feet and 
dermatophytosis.  During VA examination conducted in April 
1994, all physical findings were within the normal range.  
The veteran also submitted evidence dated in September 1994 
of receipt Social Security Benefits; however, nothing 
contained within the report relates to these particular 
claims.  Lastly, morning reports submitted by the veteran in 
support of his claim do not entail pertinent information in 
support of entitlement to service connection for residuals of 
cold weather injuries and bilateral foot pain secondary to 
jungle rot.  

Thus, in this regard, the veteran has submitted new evidence 
to the record because the evidence not previously before the 
RO at the time of the 1993 decision.  However, the evidence 
is not material, because it does not bear directly and 
substantially upon the matters under considerations and is 
not so significant that it must be considered to fairly 
decide the merits of the claims.  Accordingly, the evidence 
that the veteran submitted in an attempt to reopen his claim 
of service connection for these disabilities is not new and 
material.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding service connection for PTSD, the Board finds that 
subsequent to the August 1993 rating decision, the veteran 
has submitted new and material evidence.  As previously 
noted, in 1993, the RO reasoned that service connection could 
not be established without a verifiable stressor and a 
diagnosis by a psychiatrist.  The newly submitted evidence 
such as the veteran's a November 1993 VA outpatient treatment 
report and treatment reports dated from April to May 1994 
show that a diagnosis of PTSD has been made and an August 
1994 VA discharge summary report shows that the examiner 
stated that the veteran had a full complement of PTSD 
syndrome that included auditory experiences related to his 
tour of duty in Vietnam.  

Considering the foregoing evidence, and presuming its 
credibility, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The aforementioned medical evidence is new, in that it was 
not of record at the prior final disallowance and is not 
cumulative of other evidence of record and it is relative to 
and probative of showing that the veteran currently has PTSD 
and that the disorder is related to service.  See generally, 
See Gaines v. West, 11 Vet. App. 383 (1998); Cohen v. Brown, 
10 Vet. App. 128 (1997); 38 C.F.R. § 3.304(f).  Consequently, 
new and material evidence to reopen the veteran's claim for 
service connection for PTSD has been submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

As previously discussed, new and material evidence has been 
submitted to reopen the PTSD claim.  Where new and material 
evidence has been submitted, if the claim is well grounded, 
the Board may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Elkins and Winters, all supra.

With respect to the veteran's claim of entitlement to service 
connection for PTSD, in well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter referred to as Court) has held that 
there are three basic evidentiary requirements to establish a 
well grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

In this case, the veteran has established a well-grounded 
claim, that is, one that is plausible and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board notes that for the sole purpose of determining 
whether a case is well grounded, the corroborating evidence 
is presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  VA therefore has a duty to assist.  

In the RO's February 1995 decision, it appears as though the 
veteran's claim received initial RO review on a de novo 
basis.  The record also shows that in the June 1996 statement 
of the case, (although the claim was denied on a finality 
basis), the veteran was furnished with adequate notice of 
applicable law and regulations associated with the issue of 
service connection for PTSD and provided with an opportunity 
to submit substantiating evidence and argument for his claim.  
Given the foregoing in conjunction with the RO's unsuccessful 
documented attempts to obtain additional information from the 
veteran, (see April 1999 letter), the Board finds that its de 
novo adjudication of the claim will not violate the veteran's 
due process rights and is not prejudicial to him.  Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Sutton v. Brown, 9 
Vet. App. 553 (1997); Curry v. Brown, 7 Vet. App. 59 (1994).  

The Board also finds that the duty to assist has been 
fulfilled.  The Board notes that VA's duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for assistance in those circumstances where 
his own actions are essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 191 (1991); see 
also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The veteran 
has had ample opportunity to submit specific information 
relative to the details of his in-service stressors; 
nonetheless, no information has been forthcoming.  The 
veteran provided little response to the RO's requests for 
information; thus, there was nothing further that could be 
done to aid the veteran in this regard.  The matter will be 
adjudicated based upon the evidence of record.

Having determined that the veteran's claim of entitlement to 
service connection for PTSD is well grounded, the Board must 
now promulgate a determination on the merits.  Elkins, 
Winters.

Eligibility for a PTSD service connection award requires (1) 
a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor. Cohen, supra; 38 C.F.R. § 3.304(f).

When all of the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the first and third elements are met.  The 
veteran has a current medical diagnosis of PTSD and a VA 
examiner has opined that the veteran's PTSD symptoms are 
related to his military experience.  Therefore, the only 
issue remaining is whether or not the veteran has provided 
credible supporting evidence that his claimed in-service 
stressors actually occurred.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Cohen, supra.

In this regard, after carefully reviewing and weighing the 
evidence, the Board finds that entitlement to service 
connection for PTSD has not been established.  At the outset 
the Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 
(1994).  If the veteran was engaged in combat with the enemy 
and the claimed stressors are related to such combat, the 
veteran's own testimony regarding the stressors shall be 
accepted as conclusive, and no further search for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory."  
Satisfactory evidence is "credible" and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).  
However, if the veteran did not engage in combat with the 
enemy and the claimed stressors are not combat related, "the 
veteran's lay testimony regarding [an] in-service stressors 
is insufficient, standing alone, to establish service 
connection and must be corroborated by "credible evidence," 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

VAOPGCPREC 12-99, (October 18, 1999), holds that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  It also holds that the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case by case basis.  
Id.

Here, although the record shows that a diagnosis of PTSD has 
been made, the probative and persuasive evidence fails to 
show that the veteran engaged in combat with the enemy.  The 
veteran's service medical records are silent for any 
pertinent complaints, findings, or notations.  While it is 
true that the veteran did serve in the Republic of Vietnam, 
the record supports that while he was there, he was a cook; 
there is no evidence of record that the veteran served in 
combat.  Moreover, although some morning reports are 
associated with the claims folder, they shed no light on 
anything pertinent to the veteran's current service 
connection claim.  Also the veteran's DD-214 does not show 
that he received any medals or decorations that are generally 
awarded in recognition of significant actions of valor.  The 
veteran was not awarded the Purple Heart, Combat Infantryman 
Badge, or any other similar combat citation.  See Cohen, 
supra.  Thus, the Board finds that the veteran did not engage 
in combat with the enemy during service.

Because the veteran had not engaged in combat while in 
service, he is required to provide credible supporting 
evidence corroborating his alleged in-service stressors. 
Fossie v. West, 12 Vet. App. 1 (1998).  After reviewing the 
evidence with respect to this matter, the Board finds that 
probative and persuasive evidence of record fails to show 
that the stressors alleged during the veteran's tour of duty 
in Vietnam actually occurred.  Thus, the evidence is against 
the veteran's claim.

The Board acknowledges that the veteran alleges that while in 
service he witnessed killings of both Vietnamese and 
Americans, to include a killing of a "sapper" and a U.S. 
soldier.  However, in spite of the veteran's assertions of 
in-service stressors, there is no probative or persuasive 
evidence of record showing that his claimed stressors 
actually occurred.  The service medical records are devoid of 
any reference to any such or similar events, and except for 
the veteran's historical recollections, the post-service 
medical evidence does not corroborate the occurrence of the 
claimed stressors.  In addition, the morning reports 
associated with the veteran's service, do not furnish any 
particulars concerning any such events.  The only evidence 
received pertaining to the occurrence of the veteran's 
alleged stressors is his own statements.  As previously 
noted, this alone is insufficient to establish that his in-
service stressors actually occurred.  Doran, supra.

The Board further notes that the record does not contain any 
supporting testimonials from fellow servicemen, family 
members, roommates, or clergy attesting to the veteran's 
claimed stressors.  Additionally, the Board points out that 
the veteran's statements concerning his experiences in 
Vietnam are vague and nonspecific as to the details 
surrounding the claimed incidents.  The veteran's statements 
also do not correlate with the official records, to the 
extent they are of record.  In other words, the veteran's 
service medical and administrative records and morning 
reports do not indicate either that he served in combat or 
that there were any combat-related casualties sustained by 
his unit during his period of service.

Based on the absence of any probative, credible evidence 
substantiating the occurrence of any of the veteran's alleged 
stressors, the Board finds that the veteran's contentions set 
forth on appeal, by itself, cannot, as a matter of law, 
establish the occurrence of any of his alleged non-combat 
stressors.  YR v. West, 11 Vet. App. at 397; Dizioglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994) (Where the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Accordingly, the Board must reject the veteran's 
accounts of the claimed in-service stressors and Vietnam 
experiences.  Moreau v. Brown, 9 Vet. App. 389 (1996).  As 
noted above, to substantiate the occurrence of non-combat 
stressors, there must be supporting service records or other 
competent evidence of record to support the veteran's 
assertions that he was subjected to the claimed in-service 
stressors.  A history of a stressor related by the veteran 
is, in itself, insufficient to meet that requisite criteria.  
See YR v. West, 11 Vet. App. 393 (1998).  

The Board is also cognizant of the diagnoses of PTSD 
documented throughout the veteran's medical treatment reports 
and the indication that his PTSD symptoms are related to 
service.  In spite of the foregoing, however, the evidence 
remains against the claim.  In light of the absence of any 
objective corroborating evidence, the record shows that the 
foregoing diagnoses were based solely on the veteran's 
historical accounts.  Consequently, in spite of the diagnoses 
of PTSD rendered, the Board concludes that the veteran did 
not experience or witness the claimed in-service stressors.  
Just because an examiner or other health professional 
accepted the veteran's description of his claimed Vietnam 
experiences as credible and diagnosed the veteran as 
suffering from PTSD, that does not mean that the Board is 
required to grant service connection for PTSD.  The Court has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  YR v. West, 
11 Vet. App. at 397-398; Moreau v. Brown, 9 Vet. App. at 396; 
Cohen v. Brown, 10 Vet. App. at 145; see also Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsideration denied per 
curiam, 1 Vet. App. 406 (1991).  In its decision-making, the 
Board must assess the credibility and weight to be given the 
evidence of record.  Id.  In this case there is no credible 
supporting evidence establishing that the veteran experienced 
any of the above-alleged in-service stressors.  Therefore, in 
spite of the PTSD diagnoses of record, the Board finds that 
the probative and persuasive evidence of record fails to 
establish the occurrence of the veteran's in-service 
stressors.

After carefully considering all of the evidence of record and 
analyzing its weight and credibility, the Board finds that 
the preponderance of the evidence is against the claim and 
not in equipoise.  Service connection for PTSD is denied.  
38 U.S.C.A. §§ 1110, 5107(b); Kessel v. West, 13 Vet. 
App. 9 (1999); 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for cold injury to hands 
and feet claimed as circulatory condition has not been 
submitted; the appeal is denied.  

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for foot pain secondary to 
jungle rot claimed as dermatophytosis has not been submitted; 
the appeal is denied.

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for PTSD has been 
submitted; to that extent and only to that extent, the appeal 
is granted.


The claim of entitlement to service connection for PTSD is 
well grounded.

Entitlement to service connection for PTSD is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

